Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/16/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 11-12, and 20 are rejected under 35 U.S.C. 103 unpatentable over PHUYAL et al. (US 2018/0324869) in view of LIU et al. (CN 110,062,474).

Regarding claim 1, PHUYAL discloses a hybrid automatic repeat request (HARQ) feedback method applied to a terminal [Figs. 4-5; a method for error detection using an ACK and/or NACK protocol to support HARQ operations], wherein a base station allocates to the terminal multiple available scheduling resources configured to provide Early Data Transmission (EDT) service, the method comprising: 
selecting an available scheduling resource from the multiple available scheduling resources [¶¶ 70-71; selecting a PRACH/NPRACH resource based on the announced resources in the SIB and the amount of data to be transmitted]; 
sending EDT data to the base station on the selected available scheduling resource [¶ 74; transmiting, at 520, the data to base station using an initial UL grant indicated in the RAR 518 (in which PRACH/NPRACH preamble selected by the UE may be based on the PRACH resources associated with early data transmission)]; 
determining a HARQ feedback time point for the EDT data [¶ 54; determine the locations of the aforementioned DL-RS of the MIB provides a number of RBs in the DL system bandwidth, a PHICH configuration, and a system frame number (SFN)]; and 
when HARQ information sent by the base station is received at the HARQ feedback time point, determining a transmission result of the EDT data based on the HARQ information [¶ 80; If DL data is included in message 526, the UE may respond with HARQ 528 to include reception of the DL data (in which the UE determining the message 526 with a positive ACK of successful reception of the message 520)].
determining a HARQ feedback time point for the EDT data”, but does not explicitly disclose determining a HARQ feedback time point for the EDT data “according to a preset rule”.
However, PARK discloses determining a HARQ feedback time point for the EDT data according to a preset rule [¶ 167; the UE check a specific condition/(preset rule) based on information indicated by each UL grant, and perform a different HARQ-ACK feedback monitoring operation to detect HARQ-ACK information depending on whether the specific condition/(preset rule) is satisfied (a duration and a periodicity for an HARQ-ACK feedback operation by the UL grant)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining a HARQ feedback time point for the EDT data according to a preset rule” as taught by PARK in the system of PHUYAL, so that it would efficiently use radio resources because unnecessary repeated transmissions of uplink data are reduced [see PARK; ¶¶ 24, 163].

Regarding claim 2, the combined system of method of PHUYAL and PARK discloses the method of claim 1.
PHUYAL further discloses wherein the EDT data is uplink data to be transmitted by the terminal in a random access process and is in a message 3 in the random access process [¶¶ 40, 74; the transmission at 520 is performed during the random access procedure, wherein the transmission 520 is illustrated as the third communication message to the base station 504, and may be referred to as Msg3].


Regarding claim 11, PHUYAL discloses a hybrid automatic repeat request (HARQ) feedback method, applied to a base station that allocates, to a terminal, multiple available scheduling resources configured to provide Early Data Transmission (EDT) service, the method comprising: 
performing blind detection on EDT data transmitted by the terminal on the multiple available scheduling resources [¶¶ 70-71; receiving at 520, the data using an initial UL grant indicated in the RAR 518 (in which PRACH/NPRACH preamble selected by the UE based on the PRACH resources associated with early data transmission)]; 
determining a HARQ feedback time point for the blind detection [¶ 76; differentiate a UE requesting the early data transmission before or after RRC connection establishment from the message 520/Msg3]; and 
sending HARQ information about the blind detection to the terminal at the HARQ feedback time point [Fig. 5, ¶ 73; sending message 526 (an RRC Early Data Complete message), wherein the message 526 with a positive ACK of successful reception of the message 520 (blind decode/dectect the RRC message 520/Msg3) ].
PHUYAL disclose all aspects of claim invention set forth above including “determining a HARQ feedback time point for the blind detection”, but does not explicitly disclose determining a HARQ feedback time point for the EDT data “according to a preset rule”.
However, PARK discloses determining a HARQ feedback time point for the blind detection according to a preset rule [¶¶ 164-167, configure a duration and a periodicity for an HARQ-ACK feedback operation by a UL grant indicating a UL resource allocation to the UE using a specific condition/(preset rule)].
determining a HARQ feedback time point for the blind detection according to a preset rule” as taught by PARK in the system of PHUYAL, so that it would efficiently use radio resources because unnecessary repeated transmissions of uplink data are reduced [see PARK; ¶¶ 24, 163].

Regarding claim 12, the claim recites a terminal comprising: a processor; and a memory (See PHUYAL, Fig. 3; the UE 350 comprising controller/processor 359 can be associated with a memory 360) configured to store instructions executable by the processor to perform the functions of the method recited as in claim 1; therefore, claim 12 is rejected along the same rationale that rejected in claim 1.

Regarding claim 20, the claim recites the base station comprising: a processor; and a memory (See PHUYAL, Fig. 3; the UE 350 comprising controller/processor 375 can be associated with a memory 376) configured to store instructions executable by the processor to perform the functions of the method recited as in claim 11; therefore, claim 20 is rejected along the same rationale that rejected in claim 11.

Claims 3 and 13 are rejected under 35 U.S.C. 103 unpatentable over PHUYAL et al. (US 2018/0324869) in view of PARK et al. (US 2020/0092044), and further in view of LIU et al. (CN 110,062,474).

Regarding claim 3, the combined system of method of PHUYAL and PARK discloses the method of claim 1.
However, LIU discloses wherein selecting the available scheduling resource from the multiple available scheduling resources and sending the EDT data to the base station on the selected available scheduling resource comprises:
 selecting the available scheduling resource from the multiple available scheduling resources based on a transmission block size (TBS) and an uplink transmission repetition count of the available scheduling resource [Fig. 5, Page 10; selecting a suitable transport block size candidate value and its corresponding resource and repeated times in the random access message 3 for early data transmission], and 
sending the EDT data to the base station on the selected available scheduling resource [Example 1, Tables 1, 2, 3, Methods 1, 2, 3; sending the EDT data to the base station on the selected available scheduling resource –“Msg3 using early data transmission to transmit the data to be transmitted by the UE”].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein selecting the available scheduling resource from the multiple available scheduling resources and sending the EDT data to the base station on the selected available scheduling resource comprises: selecting the available scheduling resource from the multiple available scheduling resources based on a transmission block size (TBS) and an uplink transmission repetition count of the available scheduling resource, and sending the EDT data to the base station on the selected available scheduling resource” as taught by LIU in the combined system of PHUYAL and PARK, so that [see LIU; Page 2].

Regarding claim 13, the claim recites the terminal of claim 12 to perform the functions of the method recited as in claim 3; therefore, claim 13 is rejected along the same rationale that rejected in claim 3.

Allowable Subject Matter
Claims 4-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, CHATTERJEE DEBDEEP et al. (WO 2016/073591) is also considered as relevant prior arts for rejection of in claims 1, 11, 12, and 20 for limitation “selecting an available scheduling resource from the multiple available scheduling resources; sending EDT data to the base station on the selected available scheduling resource; and when HARQ information sent by the base station is received at the HARQ feedback time point, determining a transmission result of the EDT data based on the HARQ information (See CHATTERJEE DEBDEEP; Figs. 9; ¶¶  83-120, Example 15, 18, 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469